Citation Nr: 0903871	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left knee with left leg swelling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his friend, H.J.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to 
service connection for a bilateral knee and left leg 
disability.  In his hearing before RO personnel in April 
2007, the veteran clarified on the record that he was seeking 
service connection for his left knee and leg only.  The issue 
has been characterized above to reflect that change.

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in October 2007 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  Prior to service, the veteran sustained a left femur 
fracture, resulting in 17 days of traction, a cast for 
slightly over two months, and swelling and pain thereafter.  
His left leg was noted to be one quarter of an inch shorter 
than his right, and he was determined by his physician to 
have 5 percent permanent physical impairment and loss of 
function of the left leg due to future problems. 

2.  The credible evidence does not support a finding that the 
veteran's preexisting left leg disorder underwent a permanent 
increase in severity due specifically to his service.  
Instead, the treatment in service was due to its natural 
progression.  

3.  Osteoarthritis of the left knee was first manifested many 
years after the veteran's service and has not been medically 
related to his service. 



CONCLUSION OF LAW

Osteoarthritis of the left knee and chronic grade I edema of 
the left lower leg was not incurred or aggravated in the 
veteran's active duty service; nor may osteoarthritis be so 
presumed.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2005, the agency of original 
jurisdiction notified the veteran pursuant to 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, it informed the veteran of information and 
evidence necessary to substantiate the claim for service 
connection, explaining also the relative burdens of VA and 
the veteran.  

The letter did not inform the veteran of the processes by 
which initial disability ratings and effective dates are 
established.  Thus, it must be determined whether in the 
circumstances of this case, the presumption of prejudicial 
error has been overcome.  Notably, the veteran was advised 
properly of the threshold requirements of service connection, 
namely that the evidence demonstrate a current disability, an 
event or injury in service, and medical evidence of a nexus 
between the two.  He was afforded the opportunity to submit 
evidence on each of those elements.  As will be discussed 
fully below, however, the evidence fails to establish the 
nexus requirement.  Without this threshold element having 
been met, service connection must be denied.  Therefore, any 
question as to what rating or effective date is assigned 
after a grant of service connection is moot.  The error was 
not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The veteran has been medically evaluated 
and medical opinions have been sought in conjunction with his 
claim.  All identified and available post-service treatment 
records have been secured.  Although the veteran reported 
that he checked in for VA treatment within one month of 
separation but was ultimately not treated at that time, a 
request was made to retrieve any confirmation of that event.  
In May 2007, the VAMC in question returned a negative reply, 
stating that no records had been found.  The veteran also 
reported treatment at the Washington Regional Medical Center 
directly after service.  However, in October 2007, that 
facility submitted an affidavit confirming that a thorough 
search had been conducted, but revealed no records for the 
veteran.  The duty to assist has been fulfilled.

Service Connection

The veteran seeks service connection for a left lower 
extremity disorder.  He contends that a preexisting injury 
was aggravated while in basic training in service, when he 
repeatedly hit his left shin on a metal bar while attempting 
to jump across a ditch.  The current medical evidence 
confirms diagnoses of osteoarthritis of the left knee and 
chronic grade I edema of the left lower leg.    

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, arthritis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

At the outset, it is noted that every veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects noted at the time 
of the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates both that the disease 
or injury existed before acceptance and enrollment, and that 
it was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); see also, Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  Under 38 C.F.R. § 3.304(b)(1), a history 
alone does not constitute a notation for purposes of the 
presumption.  However, it will be considered with other 
clinical observations made at the time of the examination.  

The veteran's September 1978 enlistment examination noted 
that the function of the veteran's lower extremities was 
normal. However, it also was noted that he had two one-inch 
scars on his left knee from traction pins.  In his report of 
medical history, the veteran reported that he fractured his 
left femur in an automobile accident prior to service.  
Therefore, the evidence establishes that the veteran had a 
preexisting injury to his left leg.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.  § 3.306 (2008).

The record shows that in September 1974, at the age of 14, 
the veteran sustained a supracondylar fracture of the left 
femur in a motor vehicle accident and underwent traction for 
17 days as a result.  He was noted at that time to be obese.  
In early October 1974, his calf was put in a cast for two 
months.  One month after the cast was removed, the femur 
itself was noted to be well healed; however, there was mild 
swelling of the left leg with pain, which the veteran at that 
time reported was keeping him from participating in physical 
therapy.  Follow up treatment in August 1975 indicated full 
recovery, though his right leg was noted to be longer than 
his left leg.  His physician indicated that the veteran had a 
5 percent permanent physical impairment and loss of function 
of the left leg due to future problems he will face. 

The veteran entered active duty service in late September 
1978, at the age of 18.  Service treatment records show that 
in October 1978, the veteran reported to sick call with pain 
in his left leg and knee.  He was noted to be obese.  
Additionally, there was +2 to +3 pitting edema noted in the 
lower leg and moderate edema in the knee.  The initial 
examiner believed the edema to be possibly due to his prior 
femur fracture.  The veteran underwent an orthopedic consult, 
at which time a contusion (or, bruise) was noted on the shin 
due to the veteran having fallen twice on rocks.  A venogram 
was conducted, but revealed no thrombophlebitis or other 
abnormality. 

From that point forward in service, the veteran was noted to 
have swelling of the lower leg upon activity, with relief 
from elevation of the leg.  Medical Board proceedings were 
instituted, the report of which confirmed that two venograms 
revealed no abnormalities.  The report also indicated that 
the veteran's parents had been spoken to, and that they 
confirmed that the veteran's left leg had "always been 
larger" than the right.  The veteran was found to have 
chronic lymphedema of the left leg, secondary to the fracture 
of the left femur.  As a result, he was discharged from the 
military in February 1979. 

The veteran and his mother now have testified that this 
conversation between the military doctor and his "parents" 
was, in fact, between the doctor and the veteran's then-step-
father, who was lying to the military for unknown reasons.  
The veteran and his mother also now report that in the four 
year period between the accident and the veteran's 
enlistment, he experienced no swelling or leg problems.  Even 
presuming that there was no swelling in that period, however, 
it does not change the fact that the veteran had a 
significant femur injury prior to entry into service.  

Post-service treatment records show treatment at VA beginning 
in March 2005.  The veteran testified in his hearing before 
the undersigned that up until that point, he had self-treated 
his left leg problem, due to a lack of medical insurance.  
The veteran reported bilateral knee pain.  X-rays confirmed 
mild arthritic changes in March and April 2005.  
The veteran underwent a VA orthopedic examination in August 
2005, at which time a physician reviewed the claims file, 
including the service treatment records.  The veteran gave a 
full report of his service history as well, describing the 
injury he alleges to his shin while running and jumping 
during basic training.  The physician found that the veteran 
had deconditioning and fatigue symptoms due to his weight 
problem and possibly due to his systemic issues.  It was 
unlikely related to the injury described, however.

A second VA examination was ordered in November 2005, this 
time to examine any venous issues present.  Again, the claims 
file was reviewed.  The veteran's pre-service history was 
recounted, as well as his claimed in-service injury.  While 
the examiner found against a relationship between the in-
service injury and his current grade I edema of the leg, she 
did not provide a rationale for this opinion.  According, the 
Board sought an expert opinion to clarify the medical 
evidence. 

In October 2008, the Chair of the Department of Orthopedics 
for a private hospital was asked to determine whether the 
veteran's pre-existing injury to the left femur had been 
aggravated by his service.  He reviewed the file in its 
entirety and his report displayed a substantial understanding 
of the relevant facts in the case.  Upon his review, he found 
that the veteran's claimed left shin injury in service did 
not have a predominant effect to aggravate his preexisting 
residuals of the femur fracture.  The expert explained that 
the veteran had been noted to be overweight both prior to 
entry into service and thereafter.  His current weight 
hovered around 300 pounds and he had bilateral knee problems 
essentially because of this.  Given the brevity of the 
treatment in service after the injury to the calf, and based 
on the findings of the service treatment providers relative 
to the swelling, he concluded that the shin injury was not 
sufficient to affect the veteran's current edema and 
osteoarthritis of the knee.  Instead, these conditions were 
likely inevitable outcomes of the veteran's weight problem.  
Thus, the expert found in essence that the treatment in 
service was the natural progress of the original, pre-service 
injury.  

This opinion is the sole, reasoned medical opinion of record 
on the issue of etiology of the current disorders and 
particularly whether there was aggravation of the preexisting 
injury.  A competent medical professional offered the opinion 
on the basis of the record, taking into consideration all the 
relevant facts and circumstances.   He offered a reasonably 
supported rationale for his conclusion.  The opinion is not 
contradicted by the available records.  Absent evidence to 
the contrary, the Board is not in a position to further 
question this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  It is credible and highly probative of the issue at 
hand.

While the veteran has asserted his contentions that there 
was, in fact, aggravation in service, such assertions can be 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran and other lay persons 
are competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to aggravation competent.

In sum, the preponderance of the evidence is against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  As the competent medical evidence 
does not show that the current disabilities were incurred or 
aggravated in service, service connection must be denied.  

As a final matter, osteoarthritis is considered a chronic 
condition for which presumptive service connection is 
available, if manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Here, the veteran separated in February 1979.  The first 
documented diagnosis of arthritis was in March 2005.  As more 
than one year lapsed between the veteran's separation and 
this diagnosis, presumptive service connection is not 
warranted. 




ORDER

Entitlement to service connection for osteoarthritis of the 
left knee and chronic grade I edema of the left lower leg is 
denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


